Acknowledgements
This is a non-final Office Action addressing U.S. Application No. 16/899,902.  Based upon a review of the instant application, the actual filing date of the instant application is June 12, 2020.  Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 10,282,313 (“the ‘313 Patent”).  The ‘313 Patent matured from U.S. Patent Application 15/799,883 (“the ‘883 Application”), filed October 31, 2017, which was a continuation of U.S. Patent Application 14/698,428, filed April 28, 2015 (now U.S. Patent No. 9,804,977 (“the ‘977 Patent”).
Since the effective filing date is after March 16, 2013, the FITF provisions of AIA  apply.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘313 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The declaration does not specifically identify a claim the applicant intends to broaden and further the declaration does not specifically identify a word or phrase in one of the claims that is in error. Instead the declaration lists all of the claims in the original patent and states those claims do not recite features from figures 5 and 9. The declaration then describes what in figures 5 and 9, but does not specifically mention any of the original claims or what they lack that causes them to be in error. The statement is similar to the first example in 1414(II)(C).
Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

Claims 4-19 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the 
Per MPEP 1412.02(II), 
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
As per step 1, the Examiner finds the reissue claims to be broader than the original patent claims. The new claims do not recite limitations including using the PID and VID to determine a custom battery charging protocol and the processor selecting between charging the USB device using a custom electrical handshake or a custom message-based handshake, which are limitations found in similar claims in the ‘977 Patent. 

As per step 2, the Examiner finds the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. For example, during the prosecution of the ‘977 Patent, the referenced limitations were added to then claim 23 (issued as claim 21), which recites a species of invention similar to that claimed in claim 4 of the instant application. The addition of that limitation was made via Examiner’s Amendment on 6/29/17 and was specifically mentioned in the Examiner reasons of allowance.

As per step 3, MPEP 1412.02(II)(C) recites in part,
“If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.”

The Examiner finds the referenced limitations have been entirely removed thus recapture rejections are appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-23 of U.S. Patent No. 9,304,977 contain every element of claims 4 of the instant application and as such anticipates claims 4, 5, and 9 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim 21 – US 9,804,977
Claim 4 – instant application
21. A method for providing data security in a USB hub including a plurality of hub downstream ports, a memory device storing USB device parameter data regarding a plurality of different USB devices, and a processor running USB host stack code, comprising: 

the processor detecting a USB device is coupled to a first one of the plurality of hub downstream ports; 

the processor enumerating the USB device; 

the processor obtaining identification information from the USB device; 

the processor using the identification information obtained from the USB device to identify, from the memory device, pre-stored USB device parameter data corresponding with the identification information obtained from the USB device, the pre-stored USB device parameter data indicating that the USB device should be blocked; 

the processor causing the USB hub to block the USB device connection upon determining, based on the pre-stored USB device parameter data identified from the memory 
A method for operating a USB hub, the USB hub including a plurality of hub downstream ports and a processor running USB host stack code, the
method comprising:





the processor detecting that a USB device is coupled to a first one of the plurality of hub downstream ports;

the processor enumerating the USB device;

the processor obtaining information identifying the USB device; and

the processor, based on the information identifying the USB device, determining
that the USB device should be blocked; and








the processor causing the USB hub to block the USB device connection.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 contain the trademark/trade name “FlexConnect”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a proprietary host/peripheral role switching protocol and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (CA 2713277 A1 hereinafter “Wong”).

claim 4, Wong teaches a method for operating a USB hub (see item 102 in figure 2A), the USB hub including a plurality of hub downstream ports (see items 104a-d) and a processor (see item 206 in figure 2A) running USB host stack code (see lines 10-18 of page 10, “The processor 206 may be configured to mimic a USB hub/host… Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard…” Note the processor functions as a host and initiates the enumeration process indicating processor runs USB stack code.), the method comprising:

the processor detecting that a USB device is coupled to a first one of the plurality of hub downstream ports.
Wong discloses, “When a device 30 is coupled to a port 104, the processor 206 senses the connection via the sense lines (SENSE #1-4).” See lines 10-18 of page 10.
the processor enumerating the USB device;
	Wong discloses, “Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard…” See lines 10-18 of page 10.
the processor obtaining information identifying the USB device; and
Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard that results in the USB device transmitting information that includes, inter alia, Vendor ID, Product ID, Product Class, and serial number. One or more pieces of this information becomes the device ID information for matching purposes…”  See lines 10-18 of page 10.
the processor, based on the information identifying the USB device, determining that the USB device should be blocked; and
	Wong discloses, “At block 310, a decision is made, e.g., by processor 206, regarding whether the compared device ID of each peripheral device and the authorized device ID(s) match. If there is a match, the peripheral device 30 is authorized and processing proceeds at block 312. If there is not a match, the peripheral device 30 is not authorized.” See lines 19-27 of page 10.
the processor causing the USB hub to block the USB device connection.
Wong teaches, “At block 314, which is reached if a match is not identified at block 310, communication is prevented/not enabled through secure hub 102. In an exemplary embodiment, processor 206 selectively actuates switches 202 to prevent 

	Referring to claim 5, Wong teaches the method of claim 4, as shown above, Wong further teaches the information identifying the USB device is a device class code, and the determination that the USB device should be blocked is based upon the device class code (see lines 2-5 of page 9, “The administrator may also qualify that only a Product Class must match (e.g., Class 03h - Human Interface Device or "HID") and, thus, all devices such as a keyboard, a mouse, or a joystick would be authorized for that authorized device ID, but not a mass storage device (Class 08h).”).

Referring to claim 6, Wong teaches the method of Claim 4, as shown above, and Wong further teaches the information identifying the USB device is a mass storage device, and the determination that the USB device should be blocked is based upon the identification of the USB device as a mass storage device (see lines 2-5 of page 9, “The administrator may also qualify that only a Product Class must match (e.g., Class 03h - Human Interface Device or "HID") and, thus, all devices such as a keyboard, a mouse, or a joystick would be authorized for that authorized device ID, but not a mass storage device (Class 08h).”) .

Referring to claim ll, Wong teaches a USB hub (see item 102 in figure 2A) comprising:
a hub upstream port (see interface connecting the hub 102 to host CPU 10 in figure 2A);
a plurality of hub downstream ports (see items 104a-d in figure 2A);
a processor (see item 206 in figure 2A);
a memory communicatively coupled to the processor (see item 208 in figure 2A) for storing USB host stack code and a plurality of configuration parameters (see line 35 of page 5, “the processor 206 has access to memory 208 for storing information into and reading information from.”);
a USB hub core (see item 204 in figure 2A) having a core upstream port (see item 204z in figure 2A) and a plurality of core downstream ports (see items 204a-d in figure 2A), the USB hub core operable to implement a USB hub interface between the core upstream port and the plurality of core downstream ports (see lines 29-31 of page 4, “Additionally, each path includes a unique portion extending from downstream ports 204a-d of USB hub module 204 and a portion shared with the other paths extending from an upstream portion 204z of the USB hub module 204.”); and
a plurality of multiplexors (see items 202a-d), each multiplexor having:
a first port communicatively coupled to one of the hub downstream ports (see ports connected to items 104a-d in figure 2A),
a second port communicatively coupled to one of the plurality of core downstream ports (see ports connected to item 200a-d in figure 2A),
a third port communicatively coupled to the processor (see ports connected to the MCU), and
a select input communicatively coupled to the processor and operable to communicatively couple the first port with the second port, the third port, or both the second port and the third port (see CNTRL#1-4 in figure 2A);
wherein the processor is configured to:
the processor detecting that a USB device is coupled to a first one of the plurality of hub downstream ports.
Wong discloses, “When a device 30 is coupled to a port 104, the processor 206 senses the connection via the sense lines (SENSE #1-4).” See lines 10-18 of page 10.
the processor enumerating the USB device;
Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard…” See lines 10-18 of page 10.
the processor obtaining information identifying the USB device; and
Wong discloses, “Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard that results in the USB device transmitting information that includes, inter alia, Vendor ID, Product ID, Product Class, and serial number. One or more pieces of this information becomes the device ID information for matching purposes…”  See lines 10-18 of page 10.
the processor, based on the information identifying the USB device, determining that the USB device should be blocked; and
	Wong discloses, “At block 310, a decision is made, e.g., by processor 206, regarding whether the compared device ID of each peripheral device and the authorized device ID(s) match. If there is a match, the peripheral device 30 is authorized and processing proceeds at block 312. If there is not a match, the peripheral device 30 is not authorized.” See lines 19-27 of page 10.
the processor causing the USB hub to block the USB device connection.


Referring to claim 12, Wong teaches the USB hub of claim 11, as shown above, and Wong further teaches the information identifying the USB device is a device class code, and the determination that the USB device should be blocked is based upon the device class code (see lines 2-5 of page 9, “The administrator may also qualify that only a Product Class must match (e.g., Class 03h - Human Interface Device or "HID") and, thus, all devices such as a keyboard, a mouse, or a joystick would be authorized for that authorized device ID, but not a mass storage device (Class 08h).”).

Referring to claim 13, Wong teaches the USB hub of claim 11, as shown above, and Wong further teaches the information identifying the USB device is a mass storage device, and the determination that the USB device should be blocked is based upon the identification of the USB device as a mass storage device (see lines 2-5 of page 9, “The administrator may also qualify that only a Product Class must match (e.g., Class 03h - Human Interface Device or "HID") and, thus, all devices such as a keyboard, a mouse, or a joystick would be authorized for that authorized device ID, but not a mass storage device (Class 08h).”) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong.

Referring to claim 7, Wong teaches the method of claim 4, as shown above, and Wong further teaches the information identifying the USB device is a printer (see lines 30-32 of page 5), however Wong fails to explicitly disclose the determination 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong such that the determination that the USB device should be blocked is based on the determination that the device is a printer. In the example given in Wong the printer is allowed and the mass storage device is blocked however it would be a mere matter of design choice to block printers given that Wong teaches devices can be blocked based on product ID or class. 

Referring to claim 14, Wong teaches the USB hub of claim 11, as shown above, and Wong further teaches the information identifying the USB device is a printer (see lines 30-32 of page 5), however Wong fails to explicitly disclose the determination that the USB device should be blocked is based on the determination that the device is a printer. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong such that the determination that the USB device should be blocked is based on the determination that the device is a printer. In the example given in Wong the printer is allowed and the mass storage device is blocked however it would .


Claim 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Kwidzinski et al. (U.S. Pub. No. 2013/03466660 hereinafter “Kwidzinski”).

Referring to claim 8, Wong teaches the method of claim 4, and teaches the information identifying a class but fails to specifically teach the information identifying the USB device is a BULK OUT endpoint, and the determination that the USB device should be blocked is based upon the identification of the USB device as a BULK OUT endpoint.
Kwidzinski teaches, in an analogous system, identifying a class of device as a BULK OUT endpoint and determining to block a USB device based on the identification of the USB device as a BULK OUT endpoint (see paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong with the above teachings of Kwidzinski just that the hub identifies the USB device as BULK OUT endpoint and determining to block the USB device based on the identification of the USB device as a BUL OUT endpoint. One of ordinary skill would have been motivated to make such modification to prevent these types of devices from injecting malicious code into the host as suggested by Kwidzinski (see paragraph 22).

Referring to claim 10, Wong teaches the method of claim 4, as shown above, however Wong fails to explicitly disclose the USB connection is blocked by halting a connection process so that the USB device does not fully enumerate.
Kwidzinski teaches, in an analogous system, blocking a USB device by halting a connection process so that the USB device does not fully enumerate (see paragraph 32, “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted.” See also paragraph 33, “If one or more endpoint types of the USB device 2141 are disallowed under the USB lock policy, the host controller 216 may disable enumeration of the USB device 2141.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong with the above teachings of Kwidzinski such that the device is blocked by halting the enumeration process. One of ordinary skill in the art would have been 

Referring to claim 15, Wong teaches the USB hub of claim 11, and teaches the information identifying a class but fails to specifically teach the information identifying the USB device is a BULK OUT endpoint, and the determination that the USB device should be blocked is based upon the identification of the USB device as a BULK OUT endpoint.
Kwidzinski teaches, in an analogous system, identifying a class of device as a BULK OUT endpoint and determining to block a USB device based on the identification of the USB device as a BULK OUT endpoint (see paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong with the above teachings of Kwidzinski just that the hub identifies the USB device as BULK OUT endpoint and determining to block the USB device based on the identification of the USB device as a BUL OUT endpoint. One of ordinary skill would have been motivated to make such modification to prevent these types of devices from injecting malicious code into the host as suggested by Kwidzinski (see paragraph 22).

Referring to claim 17, Wong teaches the USB hub of claim 11, as shown above, however Wong fails to explicitly disclose the USB connection is blocked by halting a connection process so that the USB device does not fully enumerate.
Kwidzinski teaches, in an analogous system, blocking a USB device by halting a connection process so that the USB device does not fully enumerate (see paragraph 32, “The host controller 216 may be configured to allow enumeration to continue of the USB device 2141 if the USB device 2141 is determined to be whitelisted.” See also paragraph 33, “If one or more endpoint types of the USB device 2141 are disallowed under the USB lock policy, the host controller 216 may disable enumeration of the USB device 2141.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent to modify the teachings of Wong with the above teachings of Kwidzinski such that the device is blocked by halting the enumeration process. One of ordinary skill in the art would have been motivated to make such modification in order to filter out unwanted device while allowing others to enumerate as suggested by Kwidzinski (see paragraph 22).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Novell et al. (U.S. Patent No. 7,000,057 hereinafter “Novell”).

Referring to claim 18, Wong teaches a method for operating a USB hub (see item 102 in figure 2A), the USB hub including a plurality of hub downstream ports (see items 104a-d) and a processor (see item 206 in figure 2A) running USB host stack code (see lines 10-18 of page 10, “The processor 206 may be configured to mimic a USB hub/host… Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard…” Note the processor functions as a host and initiates the enumeration process indicating processor runs USB stack code.), the method comprising:

the processor detecting that a USB device is coupled to a first one of the plurality of hub downstream ports.
Wong discloses, “When a device 30 is coupled to a port 104, the processor 206 senses the connection via the sense lines (SENSE #1-4).” See lines 10-18 of page 10.
the processor enumerating the USB device;
Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard…” See lines 10-18 of page 10.
the processor obtaining a product ID (PID) and a vendor ID (VID) from the USB device; and
Wong discloses, “Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard that results in the USB device transmitting information that includes, inter alia, Vendor ID, Product ID, Product Class, and serial number. One or more pieces of this information becomes the device ID information for matching purposes…”  See lines 10-18 of page 10.
Wong fails to teach the processor using the PID and VID to determine that the USB device supports the a host/peripheral role switching protocol; and the processor, based on determining that the USB device supports the role switching protocol, causing the USB device to switch roles and become a USB host when there is no USB host connected to the hub upstream port or the USB host connected to the hub upstream port does not support the role switching protocol.
Novell teaches, in an analogous system, modifying USB descriptor information such that it indicates the ability to participate in a host/peripheral role switching protocol (see causing the USB device to switch roles and become a USB host when there is no USB host connected to the hub upstream port or the USB host connected to the hub upstream port does not support the role switching protocol (see lines 55-67 of column 8).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent such that the USB hub detects a role switching capability in order to provide a fast, low cost solution to provide USB on-the-go capability without modification to existing peripherals as suggested by Novell (see lines 25-34 of column 2).

Referring to claim l9, Wong teaches a USB hub (see item 102 in figure 2A) comprising:
a hub upstream port (see interface connecting the hub 102 to host CPU 10 in figure 2A);
a plurality of hub downstream ports (see items 104a-d in figure 2A);
a processor (see item 206 in figure 2A);
a memory communicatively coupled to the processor (see item 208 in figure 2A) for storing USB host stack code and a plurality of configuration parameters (see line 35 of page 5, “the processor 206 has access to memory 208 for storing information into and reading information from.”);
a USB hub core (see item 204 in figure 2A) having a core upstream port (see item 204z in figure 2A) and a plurality of core downstream ports (see items 204a-d in figure 2A), the USB hub core operable to implement a USB hub interface between the core upstream port and the plurality of core downstream ports (see lines 29-31 of page 4, “Additionally, each path includes a unique portion extending from downstream ports 204a-d of USB hub module 204 and a portion shared with the other paths extending from an upstream portion 204z of the USB hub module 204.”); and
a plurality of multiplexors (see items 202a-d), each multiplexor having:
a first port communicatively coupled to one of the hub downstream ports (see ports connected to items 104a-d in figure 2A),
a second port communicatively coupled to one of the plurality of core downstream ports (see ports connected to item 200a-d in figure 2A),
a third port communicatively coupled to the processor (see ports connected to the MCU), and
a select input communicatively coupled to the processor and operable to communicatively couple the first port with the second port, the third port, or both the second port and the third port (see CNTRL#1-4 in figure 2A);
wherein the processor is configured to:
the processor obtaining a product ID (PID) and a vendor ID (VID) from the USB device; and
Wong discloses, “Behaving as a USB hub/host, the processor 206 initiates an enumeration process in accordance with the USB standard that results in the USB device transmitting information that includes, inter alia, Vendor ID, Product ID, Product Class, and serial number. One or more pieces of this information becomes the device ID information for matching purposes…”  See lines 10-18 of page 10.
Wong fails to teach the processor using the PID and VID to determine that the USB device supports the a host/peripheral role switching protocol; and the processor, based on determining that the USB device supports the role switching protocol, causing the USB device to switch roles and become a USB host when there is no USB host connected to the hub upstream port or the USB host connected to the hub upstream port does not support the role switching protocol.
Novell teaches, in an analogous system, modifying USB descriptor information such that it indicates the ability to participate in a host/peripheral role switching protocol (see lines 55-67 of column 8), and causing the USB device to switch roles and become a USB host when there is no USB host connected to the hub upstream port or the USB host connected to the hub upstream port does not support the role switching protocol (see lines 55-67 of column 8).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the underlying patent such that the USB hub detects a role switching capability in order to provide a fast, low cost solution to provide USB on-the-go capability without modification to existing peripherals as suggested by Novell (see lines 25-34 of column 2).

Allowable Subject Matter
Claims 1-3 are allowable over the prior art but stand rejected under 35 USC § 251 for being based on defective reissue declaration.
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 1, the prior art of record fails to teach or suggest alone or in combination, a USB hub that determines from a product ID and a vendor ID of a device connected to a downstream port, that the connected device is not from a preferred vendor, and enumerating the connected device in a sub-optimal configuration based on determining the connected device 
The closest art of record is seen as Takamoto which teaches a sub-optimal configuration for a peripheral device connected to a USB hub if it is determined that the device is not from a preferred vendor, however the determination and the configuration in Takamoto occur after the completion of the enumeration process as those functions are performed by a driver in the host device (see figures 2 and 3 and paragraphs 35 and 36). 

Regarding claims 9 and 16, the prior art of record taken alone or in combination, fails to teach or suggest blocking a USB device connection by configuring the device as a low-speed device. Wong discloses the device is blocked physically or electrically, and Kwidzinski teaches the device is blocked logically. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following 
U.S. Pub. No. 2006/0143716 to Ikemoto teaches a method and system for restricting USB connections based on device identification data;
U.S. Pub. No. 2013/0055044 to Eljezovic teaches a method and system for restricting the operation of USB devices;
U.S. Pub. No. 2004/0019732 to Overtoom et al. teaches a USB hub that allows connected devices to switch host/peripheral roles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.






Signed:
/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   


Conferees:	/JOSEPH R POKRZYWA/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    /M.F/Supervisory Patent Examiner, Art Unit 3992